DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 11/02/2020 has been entered. Claims 5, 7, 11 and 13 have been amended. Claims 1-14 are thus currently pending and are under current examination.


Withdrawn Rejections
	Claims 5, 7, 11 and 13 have been amended to comply with the written description and thus the 112(a) rejection of the record has been withdrawn.
Amendment of Claim 5 to now recite “a sulfuric acid catalyst and monoalkyl sulfate” and the declaration under 37 CFR 1.132 filed 11/02/2020 are sufficient to overcome the rejections of claims 1-5 and 8-11 based upon 102(a)(1) as being anticipated by JP’139 and of claims 1-5, 7-11 and 13-14 based upon 103 over JP’139 in view of WO’311.
A certified copy of the translation of foreign priority JP2017-159687 has been filed to obtain benefit of the foreign priority, i.e. Aug. 22, 2017, which is prior to the publication date of JP’178, Sep. 20, 2018.  Accordingly, the 102(a)(1) rejection as being anticipated by JP’178 has been withdrawn.

Newly Applied Claim Objections
Claims 7 and 13 are newly objected to because of the following informalities:  the claims present a syntax error.  Applicant is advised to amend the claims by placing the phrase “according to claim 1 (or 8)” (line 3) after the phrase “bisphenol composition”.

Newly Claim Rejections - 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 11-12 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: alkylthiol reagent. The claims recite that the reaction process produces the bisphenol composition according to claim 1 or claim 8, where the composition comprises aryl alkyl sulfide (or dialkyl disulfide) at 0.1 ppb by mass to 1% by mass with respect to bisphenol. The instant specification describes in [0045] that “a (di)sulfide is produced together with a bisphenol …during the production of the bisphenol” and in that derived from the alkanethiol catalyst ([0045]) or from alkanethiol catalyst and aromatic alcohol ([0048]). The (di)sulfide is equivalent to the aryl alkyl sulfide of Claim 1 and dialkyl disulfide of Claim 8 (see [0017] in the specification) and thus these (di)sulfides can only be formed from alkanethiols. Furthermore, Examples 6-7 of the instant specification use dodecanethiol as alkanethiol in the reaction process and that dodecyl(4-hydroxy-3-methylphenyl)sulfide (specie of aryl alkyl sulfide) has been detected upon analysis of the reaction product. Hence, alkylthiol has to be recited in Claims 5 and 11 in order to produce the composition of Claims 1 and 8 that comprises aryl alkyl sulfide and dialkyl disulfide, respectively.
Claims 6 and 12 are also rendered indefinite for depending on Claims 5 and 11, respectively.
Claims 6 and 12 recite the limitation "acid catalyst" in line 2.  There is insufficient antecedent basis for this limitation in the claim because based on Claims 5 and 11, the acid catalyst can only be sulfuric acid.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-12 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104591972AA (CN’972 hereinafter, Published May 6, 2015; original and English translation attached herein).
Regarding Claims 1, 4-6, 8 and 10-12, CN’972 teaches in Example 1 ([0027]-[0035])) a method for producing bisphenols by the reaction of butyraldehyde with an 2-tert-butyl-5-methylphenol (aromatic alcohol) (see below):

    PNG
    media_image1.png
    339
    779
    media_image1.png
    Greyscale

As shown above, CN’972 teaches that the reactions are conducted in the presence of sulfuric acid catalyst. CN’972 is silent about the presence of monoalkyl sulfate, however, the instant specification describes in [0061] that the monoalkyl sulfate is produced by the reaction between sulfuric acid and aliphatic alcohol and the Examples in the specification show that the monoalkyl sulfate is formed in situ from sulfuric acid and aliphatic alcohols during the formation of bisphenol. Thus since CN’972 teaches the use of sulfuric acid and methanol (aliphatic alcohol) in the process for 
 Furthermore, CN’972 is silent about the presence of aryl alkyl sulfide or dialkyl sulfide in the product composition at an amount of 0.1 ppb by mass to 1% by mass with respect to the bisphenol as in Claims 1 and 8; about the nature of the aryl alkyl sulfide and dialkyl sulfide of Claims 2-3 and 9; and about the purity of the bisphenol as in Claims 4 and 10, however because CN’972 teaches every limitation of process Claims 5 and 11, the aryl alkyl sulfide or dialkyl sulfide is necessarily present in the product composition of CN’972 at an amount of 0.1 ppb by mass to 1% by mass with respect to the bisphenol, the nature of the aryl alkyl sulfide and dialkyl sulfide of Claims 2-3 and 9; and the claimed purity of the bisphenol is necessarily obtained in CN’972. 


Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are newly rejected under 35 U.S.C. 103 as being unpatentable over Patent number CN104591972AA (CN’972 hereinafter, Published May 6, 2015; original and English translation attached herein) in view of Patent number US5,278,279  (US’279, Published Jan. 11, 1994).


    PNG
    media_image1.png
    339
    779
    media_image1.png
    Greyscale

As shown above, CN’972 teaches that the reactions are conducted in the presence of sulfuric acid catalyst. CN’972 is silent about the presence of monoalkyl sulfate, however, the instant specification describes in [0061] that the monoalkyl sulfate is produced by the reaction between sulfuric acid and aliphatic alcohol and the Examples in the specification show that the monoalkyl sulfate is formed in situ from sulfuric acid and aliphatic alcohols during the formation of bisphenol. Thus since CN’972 teaches the use of sulfuric acid and methanol (aliphatic alcohol) in the process for producing the bisphenols, the monoalkyl sulfate is necessarily formed and present during the reaction.
 Furthermore, CN’972 is silent about the presence of aryl alkyl sulfide or dialkyl sulfide in the product composition at an amount of 0.1 ppb by mass to 1% by mass with respect to the bisphenol as in Claims 1 and 8; about the nature of the aryl alkyl sulfide and dialkyl sulfide of Claims 2-3 and 9; and about the purity of the bisphenol as in CN’972 teaches every limitation of process Claims 5 and 11, the aryl alkyl sulfide or dialkyl sulfide is necessarily present in the product composition of CN’972 at an amount of 0.1 ppb by mass to 1% by mass with respect to the bisphenol, the nature of the aryl alkyl sulfide and dialkyl sulfide of Claims 2-3 and 9; and the claimed purity of the bisphenol is necessarily obtained in CN’972. 

Regarding Claims 7 and 13, CN’972 fails to teach or suggest the method for producing the polycarbonate resin. However, the deficiency is cured by US’279. 
US’279 teaches a method for obtaining polycarbonate resin by the reaction of dihydroxy compounds with a diester of carbonic acid and/or a diester of dicarbonic acid in the presence of transesterification catalyst (col. 1, ll. 11-17). US’279 exemplifies 2,2-bis-(4-hydroxyphenyl)butane as the dihydroxy compound (col. 3, ll. 12-13) – the same bisphenol CN’972. 
Regarding Claim 14, it has been set forth above that CN’972 produces bisphenol composition that necessarily comprises aryl alkyl sulfide at an amount of 0.1 ppb by mass to 1% by mass with respect to the 9,9-biscresolfluorene and thus, if the same composition is used as a starting material in the production of the polycarbonate resin, the polycarbonate resin would also necessarily comprise aryl alkyl sulfide at an amount of 0.1 ppb by mass to 1% by mass with respect to the bisphenol units.

US’279 teaches that the polycarbonates obtained are used as an engineering plastic and are particularly useful as the material of articles for outdoor use, such as outdoor lighting fixtures, windowpanes and fences; and articles to be exposed to high 
It would thus have been prima facie obvious to a skilled artisan before the effective filling date of the instant invention to produce polycarbonate resin using bisphenol composition of Claims 1 and 8 in view of the combination of CN’972 and US’279.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent number US6,653,513 cited in IDS 02/21/2020 teaches bisphenol composition comprising less than 200 ppm of organosulfur compounds comprising dialkyl sulfide.

Conclusion
Claims 1-14 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622